department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug tep ra t3 u i l xxxxxxxxxxxxxxxx xxxxxxxaxxxxxaxxxx xxxxxxxxxxxxaxxxx legend taxpayer a taxpayer b plan x ira y xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx company b xxxxxxxxxxxxx company c xxxxxxxxxxxxx amount d xxxxxxxxxxxx _ date xxxxxxxxxxxx dear xxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she requested a direct_rollover of amount d from plan x into an ira with company b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed b sec_402 of the code was due to an error by company b taxpayer a further represents that amount d has not been used for any other purpose taxpayer a was a participant in plan x upon her retirement taxpayer a executed a distribution form from plan x and elected a trustee-to-trustee transfer of amount d with company b taxpayer a’s spouse taxpayer b was also retiring and had established ira y with company b all financial holdings of taxpayer a and taxpayer b had always been in joint accounts thus when taxpayer a completed the distribution form electing a trustee-to-trustee transfer she mistakenly provided the account number of her spouse's ira y instead of an ira established in her name to receive the trustee-to-trustee transfer on date company c the custodian trustee of plan x issued a check in the amount of amount d payable to company b as ttee fbo taxpayer a's ira company b erred in depositing taxpayer a’s plan x distribution into taxpayer b’s ira account taxpayer a represents that company b upon receipt of the check called her and asked which account she wanted to deposit amount d taxpayer a mistakenly gave company b her spouse’s ira account number because she did not realize that amount d had to be in a separate ira account under her name taxpayer a was not aware of this error until march when she went to her accountant for preparation of her tax_return subsequently taxpayer a contacted company b and asked company b to correct the rollover error company b refused to do it as the 60-day rollover period had already expired based on the foregoing facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount d sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides that an eligible_retirement_plan includes i an eligible retirement account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to an error committed by company b for depositing her distribution check into the wrong ira account therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from plan x taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount d requirements of code sec_402 except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_402 of the code into a rollover ira provided all other this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you have any questions concerning this letter please contact xxxxxxxxxxxx at xxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours ----- sherri m edelman manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxx
